UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2333


WILLIAM FITCHETT; BRAD R. JOHNSON,

                Plaintiffs - Appellants,

          v.

ALAN   WILSON;  M.   LOIS   EARGLE;  RODDY   DICKINSON;     TIM
CHRISTOPHER; COUNTY OF HORRY STATE OF SOUTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cv-00605-RBH)


Submitted:   March 6, 2014                 Decided:   March 19, 2014


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Fitchett, Brad R. Johnson, Appellants Pro Se. Jerome
Scott Kozacki, WILLCOX BUYCK & WILLIAMS, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William      Fitchett   and       Brad   R.   Johnson        appeal   the

district     court’s    order   and   judgment       adopting      in    part    the

magistrate    judge’s    report    and       recommendation     and      dismissing

their civil rights complaint.            We have reviewed the record and

the district court’s order and affirm for the reasons stated by

the district court.       See Fitchett v. Wilson, No. 4:12-cv-00605-

RBH (D.S.C. Sept. 30, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                         2